Citation Nr: 1100847	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  94-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
period prior to November 22, 2004, for hepatitis C with portal 
fibrosis and cirrhosis.

2.  Entitlement to an increased rating for hepatitis C with 
portal fibrosis and cirrhosis beginning November 22, 2004.   

3.  Entitlement to a separate rating for hepatitis B.

4.  Entitlement to a rating in excess of 30 percent for pulmonary 
sarcoidosis with dry eyes.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and July 1995 rating decisions 
issued by the VARO in Buffalo, New York.  In June 2007, the Board 
denied the Veteran's claim for entitlement to a rating in excess 
of 30 percent for the pulmonary sarcoidosis with dry eyes.  The 
claim for entitlement to a rating in excess of 30 percent for the 
hepatitis C with portal fibrosis and cirrhosis, to include 
entitlement to a separate rating for hepatitis B was remanded for 
further development of the record.

The Veteran appealed the Board's decision with regard to the 
denial of a rating in excess of 30 percent for the pulmonary 
sarcoidosis with dry eyes to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2008, the Court granted a 
Joint Motion to vacate the June 2007 decision, in this regard, 
and to remand the matter for further development.  Thereafter, 
the Board remanded the issues on appeal to the RO for additional 
development in May 2009.  The development has been completed, and 
the case is before the Board for review.

With regard to the Veteran's claim for an increased rating for 
the hepatitis C with portal fibrosis and cirrhosis, the Board 
notes that during the pendency of the appeal, the RO, in a March 
2010 decision, granted a total (100 percent) rating for the 
hepatitis C with portal fibrosis and cirrhosis, beginning April 
8, 2005.  Since the increase constitutes a full grant of the 
benefit sought, the Veteran's appeal concerning the issue of 
entitlement to a rating in excess of 30 percent for the hepatitis 
C with portal fibrosis and cirrhosis, for the period beginning 
April 8, 2005 has been resolved and the issue has been re-
characterized accordingly on the title page to reflect the period 
prior to April 8, 2005 is still open for appellate review.  

The record shows the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in January 1997 as to 
the issue of entitlement to a rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes. A copy of the transcript of 
that hearing is of record.  

The issue of entitlement to a separate rating for hepatitis B is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision were obtained.

2.  Prior to November 22, 2004, hepatitis C with portal fibrosis 
and cirrhosis is shown to be productive of symptomatology of a 
moderate degree of impairment.  Moderately severe symptoms 
manifested by a definitely enlarged liver with abdominal 
distention due to early ascites, with muscle wasting and loss of 
strength and cirrhosis of the liver with history of one episode 
of ascites, hepatic encephalopathy or hemorrhage from varices or 
portal gastropathy has not been demonstrated by the evidence of 
the record for the time period in question.

3.  Beginning November 22, 2004, hepatitis C with portal fibrosis 
and cirrhosis is shown to be productive of an episode of ascites.

4.  Pulmonary sarcoidosis is shown to be severe in nature and 
would require the use of systemic high dose (therapeutic) 
corticosteroids for control if not prevented by his end stage 
liver disease.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
30 percent for hepatitis C with portal fibrosis and cirrhosis for 
the period prior to November 22, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 Diagnostic Code 7312 
(2002, 2010).

2.  With resolution of reasonable doubt in the Veteran's favor, 
for the period beginning November 22, 2004, the criteria for the 
assignment of a 50 percent evaluation, but no higher, for 
hepatitis C with portal fibrosis and cirrhosis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 Diagnostic Code 7312 
(2002, 2010).

3.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of an evaluation of 60 percent, 
but no higher, for pulmonary sarcoidosis with dry eyes for the 
entire period of the appeal have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.96, 4.97, 
Diagnostic Codes (DC) 6802 (1996); 6846 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in February 2004, June 2008 and June 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned ratings for the hepatitis C with portal 
fibrosis and cirrhosis and pulmonary sarcoidosis with dry eyes in 
a notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letters sent to the Veteran in June 2008 and June 2009.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.



Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

During the pendency of Veteran's appeal, the criteria for 
cirrhosis of the liver, 38 C.F.R. § 4.114, Diagnostic Code 7312 
(effective July 2, 2001) and respiratory disorders (sarcoidosis), 
38 C.F.R. § 4.97, Diagnostic Codes 6802, 6846 (effective October 
7, 1996) were revised.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while a 
claim is pending before VA, unless clearly specified otherwise, 
VA must apply the new provision to the claim from the effective 
date of the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Factual Background

VA and private treatment records document the treatment the 
Veteran received for various disorders, including his liver 
cirrhosis and sarcoidosis.  In the January 1991 VA examination 
report, the Veteran complained of numerous medical problems, 
including liver problems, abdominal pain, fatigue and breathing 
problems.  Chest x-ray results showed bilateral hilar adenopathy.  
There was pleural thickening on the right with interstitial 
markings bilaterally on the bases.  Differential diagnoses 
included sarcoidosis.  Cardiac silhouette was negative.  The 
diagnosis was sarcoidosis.  In this regard, the examiner noted 
the abnormal chest x-ray results.  Pulmonary function test (PFT) 
results showed FVC was severely reduced and there was severe 
expiratory obstruction.

VA outpatient records show that in November and December 1991 the 
veteran was followed for sarcoidosis.  Chest X-rays in November 
1991 revealed minimal interval improvement in bilateral hilar 
lymphadenopathy due to sarcoidosis.  VA outpatient records show 
that in April 1992 the veteran complained of blurring of vision 
during the daytime.  It was noted the episodes lasted for a few 
seconds.  

In the May 1992 VA examination report, the hepatitis C antibody 
test was positive.  The examiner documented the Veteran's medical 
history, including cirrhosis of the liver diagnosed in service in 
Japan as acute viral hepatitis and sarcoidosis of the lungs 
diagnosed in service in Vietnam.  The Veteran complained of 
deteriorating eye sight, chest pains, shortness of breath, kidney 
stones and a feeling of suffocation in hot weather.  Following 
objective examination, the final diagnosis was cirrhosis of the 
liver secondary to viral hepatitis and pulmonary sarcoidosis.  
PFT results remained unchanged.

In a June 1992 VA treatment record, a history of cirrhosis of the 
liver secondary to hepatitis "B" was recorded.  The examiner 
noted cirrhosis of the liver diagnosed in 1971 by liver biopsy, 
90 percent with fibrosis, hepatitis B, hepatitis C and pulmonary 
sarcoidosis, in pertinent part.  The Veteran complained of vague 
abdominal pains, fatigue, chest pain and shortness of breath.  

Objectively, the abdomen was soft and non tender with normal 
liver span.  The lungs were clear with regular rate and rhythm.  
Chest X-rays revealed no interval change in bilateral hilar 
lymphadenopathy due to sarcoidosis.  The pertinent diagnoses were 
pulmonary sarcoidosis with decreased expiratory obstruction and 
cirrhosis of the liver secondary to viral hepatitis.  The 
examiner noted that the veteran's cirrhosis was not related to 
his sarcoidosis.

September 1992 PFT results documented severe restrictive disease.  
January 1993 PFT results documented moderate restrictive disease.  
May 1993 PFT results were not interpretable; no effort was 
expended on repeated attempts.  The FRC (non-effort test) was 
normal, suggesting that the Veteran's lung volumes were probably 
near normal.

In a July 1993 treatment record, the private physician noted that 
the Veteran probably contracted hepatitis B during Vietnam.  The 
physician noted that there were no confirming serology reports 
but commented that liver biopsy reports apparently showed acute 
viral hepatitis and marked portal fibrosis and early cirrhosis.  
Reportedly the disorder resolved but the Veteran experienced a 
relapse in 1975 with subsequent resolution of symptoms.
The examiner indicated there was a long period of time after that 
point without any indication of liver disorder; however, in the 
past year the Veteran was told his transaminases were elevated; 
ALT was upwards of 130; AST was approximately 60-70; and, 
hepatitis C was found to be positive.  The hepatitis B antigen 
was negative.

The Veteran complained of intermittent queasiness, typically in 
the morning, some generalized pruritus (the physician felt this 
was associated with the skin disorder) and occasional darkening 
of the urine and lightening of the stool, without any real 
jaundice, vomiting or fevers.  The Veteran's appetite was good 
and he actually gained 135 pounds due to a sedentary lifestyle.  
The Veteran explained that he was advised to have a liver biopsy 
and thus sought the second opinion from the private physician.

The Veteran also complained of occasional constipation and 
streaking blood in his stool; and, a history of reflux with some 
heartburn and dysphagia for lettuce and meats.  The examiner 
noted the Veteran's past medical history, including treatment for 
sarcoidosis.

Objectively, the Veteran weighed 330 pounds.  There was no 
stigmata of chronic liver disease appreciated.  Examination of 
the lungs revealed faint breath sounds bilaterally.  The abdomen 
was obese with normal bowel sounds.  The liver span or edge could 
not clearly be delineated and the spleen could not be felt.  
There was mild tenderness in the right upper quadrant along both 
lower rib cages.  Rectal examination showed a venous engorgement 
in the internal hemorrhoidal plexus upon straining; however, no 
overt hemorrhoids were noticed.  Stool was brown and heme was 
negative.  The thoractomy scar was well healed.  There was no 
sign of any ascites or edema.

Hepatitis B serology seemed to show the Veteran had cleared the 
infection and the hepatitis B core antibody was determined to be 
of the IGG type which stayed positive for a number of years.  The 
negative E antigen and surface antigen suggested the issue was 
resolved.  However, the examiner felt a liver biopsy, hepatitis 
serology, coagulation studies and liver function tests were 
necessary to evaluate the hepatitis C.

The examiner noted the reflux complaints were prominent and 
progressive and scheduled the Veteran for an upper GI series.  
The examiner explained that the rectal bleeding was likely due to 
hemorrhoids secondary to constipation and the Veteran was advised 
to continue a low fat, high fiber diet.

In a January 1994 VA examination, the Veteran complained of 
abdominal discomfort, nausea (every morning), vomiting (2-3 times 
per month), malaise in the morning and generalized weakness at 
times.  He did not have any food intolerance, anorexia or weight 
loss.  The examiner documented the past medical history, 
including a diagnosis of cirrhosis of the liver in 1969-70 while 
the Veteran was stationed in Japan.

Objectively, the Veteran was obese.  His abdomen was large and 
soft and no mass was felt.  There was no evidence of jaundice.  
There was a positive result for the hepatitis C antibody.  The 
diagnosis was history of hepatitis.

In a February 1994 private treatment record, the Veteran 
complained of pruritus; otherwise, his liver disease symptoms 
were unremarkable.  The Veteran denied having any jaundice, 
excessive fatigue, night sweats, arthralgias, edema or bleeding.  
He had some nausea (in the morning); however, he tried to avoid 
ingesting excessive doses of medication.

Objectively, the Veteran weighed 340 pounds.  There was no sclera 
icterus or jaundice and no spiders were present.  The abdomen was 
fairly soft and nontender and there was no sign of fluid 
overload.

In an August 1994 private treatment record, the Veteran 
complained of increasing symptomatology, including pain in the 
groin and back, frequent diarrhea, frequent nausea and vomiting 
and pruritus with a erythematous popular rash.

Objectively, he weighed over 330 pounds.  There was no jaundice 
or icterus.  Mild tenderness was noted in the epigastrium and 
right upper quadrant without rebounding or guarding.  Liver 
function tests remained unchanged from previous reports.

January 1995 chest x-ray results showed a bilateral hilar-
perihilar adenopathy.  The right costophrenic angle was blunted.  
There was pleural thickening bilaterally, predominantly on the 
right side.  There was slight accentuation of interstitium.  The 
conclusion was no interval change of findings consistent with 
sarcoidosis.

In May 1995 treatment record, the Veteran complained of diarrhea, 
sweats, nausea, vomiting, heartburn, upper abdominal discomfort, 
decreased energy and pruritus.  His appetite was good and he did 
not have complaints of fevers and chills.  There were no new 
symptoms of sarcoidosis.  Objectively, his abdomen was soft and 
obese with epigastric tenderness.  The diagnosis was chronic 
hepatitis.

An August 1995 private treatment record indicated the Veteran had 
active chronic hepatitis C.  The Veteran was advised to begin 
alpha Interferon therapy to eradicate the virus and prevent 
progression of the liver disease to cirrhosis.  In a September 
1995 private treatment record, the physician indicated that the 
Veteran's hepatitis C was manifested by nausea, vomiting, fatigue 
and possibly diarrhea with advancing fibrosis or early cirrhosis.  
In an April 1996 private treatment record, the physician reported 
that the Veteran's chronic liver disease required interferon 
treatment; however the Veteran could not afford the treatment.  
Additionally, it was reported that the sarcoidosis was relatively 
stable.

In an April 1997 private treatment record, the physician reported 
that the Veteran tolerated the interferon medication well; 
however, he did experience some nausea and regurgitation with 
eating.  Zantac offered some relief and the symptoms subsided 
somewhat.  The Veteran reported that he had lost some weight and 
felt an overall improvement of health with the interferon.  In 
this regard, he had more energy and his night sweats had 
resolved.

Objectively, he was in no distress.  There was no jaundice or 
icterus.  His abdomen was generous without any apparent 
hepatosplenomegaly.  There was tenderness in the right upper 
quadrant and epigastrium without rebounding or guarding.  No 
ascites or peripheral edema was appreciated on examination.

In a May 1999 VA examination, the Veteran complained of shortness 
of breath after walking between 150-200 feet.  He also became 
short of breath whenever he lay down.  He complained of fatigue 
and weakness.  He had frequent fevers and night sweats and tended 
to excessively sweat during the day.  He reported a 57 pound 
weight loss over the past three years because of dieting.  He 
complained of daytime hypersomnolence and reported he had a 
frequent chronic cough in which he coughed up clear fluid.  He 
reported his list of medications for his various disorders and 
complained of frequent chest discomfort with the slightest amount 
of exertion.  He indicated that he could not get out of the house 
much because of his respiratory problems.

Objectively, his respirations were 16 and his lungs were clear to 
auscultation in both lobes.  His abdomen was soft, nontender and 
nondistended.  Bowel sounds were positive.  There was no 
cyanosis, clubbing or edema in the extremities.  There was no 
evidence of residual pulmonary embolism, respiratory failure, 
chronic pulmonary thromboembolis or ankylosing spondylitis.  PFTs 
results were consistent with moderate restrictive defect.

The pertinent diagnoses were pulmonary sarcoidosis, restrictive 
lung disease, secondary to pulmonary sarcoidosis and obesity and 
viral hepatitis with cirrhosis.  The examiner concluded that the 
sarcoidosis was inactive; however, the Veteran did have some 
limitations in pulmonary function due to the sarcoidosis and 
concomitantly obesity.  The examiner explained that the main 
problematic disorder was the hepatitis C; however, deferred from 
further comment, leaving such for further explanation by the 
gastrologist.  The examiner reasoned that the sarcoidosis was 
most likely limiting the Veteran's activities somewhat; however, 
the other concomitant comorbid diseases made it difficult to sort 
out the exact percentage involvement by the sarcoidosis 
specifically.

In a June 1999 VA examination addendum, the examiner documented 
the Veteran's past medical history.  Objectively, the Veteran was 
morbidly obese, weighing 334 pounds.  His lungs were clear and 
his abdomen was soft, obese and non-tender.  He had normal bowel 
sounds, occasional spider angiomatas on the back and one plus 
ankle edema.  The examiner concluded that the 1993 and 1995 liver 
biopsies showed portal inflammation and portal fibrosis more 
consistent with hepatic involvement by chronic hepatitis C than 
sarcoidosis.

In an August 1999 VA liver examination, the Veteran complained of 
vomiting, frequent episodes of severe abdominal pain, abdominal 
distention and nausea.  He did not have hematemesis or melena.  
He also felt tired and weak.

Objectively, there was no evidence of ascites.  He lost 60 pounds 
in the past three years; however, he remained an obese person.  
He had no steatorrhea, malabsorption or malnutrition.  He had no 
hematemesis or melena or tenderness on palpation.  His liver was 
located below the costal margin.  He had normal muscle strength 
and no evidence of wasting.  There was no palmar erythema or 
spider angiomata.  Previous liver biopsy showed chronic hepatitis 
C and mild to moderate cirrhosis.  The diagnosis was cirrhosis of 
the liver, directly a result of hepatitis sustained in service.

In an August 1999 private treatment record, the Veteran continued 
to complain of nausea with vomiting.  There were no bleeding, 
fevers, weight loss or jaundice.  He continued to have pruritus.  
Objectively he weighed 338 pounds.  There was no jaundice or 
icterus; his cardiovascular examination was unremarkable.  The 
Veteran's hepatitis C was confirmed.

A June 2000 private chest x-ray report showed marked hilar 
enlargement compatible with clinical diagnosis of sarcoid, 
unchanged from previous results.  

A November 2004 private Renal Colic CT scan results showed, in 
pertinent part, a small amount of ascites present in the abdomen.

In an August 2006 VA respiratory examination, the Veteran 
indicated that he had no increased symptoms related to the 
sarcoidosis.  He used a scooter for ambulation.  Objectively, 
pulmonary examination was unremarkable (clear to auscultation 
without wheezes, rhonchi and shortness of breath).  PFT results 
showed moderate restrictive ventilator defect.  The diagnosed 
sarcoidosis was confirmed as evidenced by the moderate 
restrictive deficit.

In August 2009, the Veteran received a VA examination to evaluate 
the severity of his sarcoidosis.  He complained of frequent 
cough, wheezing and dyspnea on exertion.  Objectively, he had 
decreased breath sounds and dyspnea at rest.  Chest x-ray results 
showed right pleural effusion, enlarged right hilum and right 
hilar adenopathy.  The diagnosed pulmonary sarcoidosis was 
confirmed and the examiner explained that the sarcoidosis would 
warrant steroid treatment; however, the Veteran could not take 
the steroids secondary to his end stage liver disease.  
Subsequent August 2009 PFT results showed severe restrictive 
ventilator defect.

In a February 2010 VA examination addendum, the examiner 
explained that the Veteran would initially require therapeutic 
high dose steroid treatment to get his sarcoidosis under better 
control.  Once regulated, he would require chronic low dose 
(maintenance) steroid treatment.

Analysis

Hepatitis C with portal fibrosis and cirrhosis

731
2
Liver, cirrhosis of:
Ratin
g

Pronounced; aggravation of the symptoms for moderate 
and severe, necessitating frequent tapping
100

Severe; ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, 
aggravated symptoms and impaired health
70

Moderately severe; liver definitely enlarged with 
abdominal distention due to early ascites and with 
muscle wasting and loss of strength
50

Moderate; with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight or 
impairment of health
30
38 C.F.R. § 4.114, Diagnostic Code  7312 (prior to July 2, 2001)

731
2
Cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing 
cholangitis: 
Ratin
g

Generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis) 
100

History of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks
70

History of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis) 
50

Portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor 
weight loss
30

Symptoms such as weakness, anorexia, abdominal pain, 
and malaise (posted 09/28/01)
10
38 C.F.R. § 4.114, Diagnostic Code 7312 (2010)

The Board has reviewed the evidence of record.  In this case, a 
rating in excess of 30 percent is not warranted at any time 
during the appeals period prior to November 22, 2004.  Prior to 
July 2, 2001, to warrant a rating in excess of 30 percent, 
moderately severe cirrhosis of the liver manifested by a 
definitely enlarged liver with abdominal distention due to early 
ascites and with muscle wasting and loss of strength must have 
been demonstrated.  Such impairment was not documented by the 
evidence of record.  In fact, in the August 1999 VA liver 
examination, objective examination showed no evidence of ascites.  
Further, the Veteran had normal muscle strength and no evidence 
of wasting.  While the Veteran subjectively complained of 
abdominal distention, the pathology and objective findings do not 
support his contentions.  

Beginning July 2, 2001, to warrant a rating in excess of 30 
percent, cirrhosis of the liver with history of one episode of 
ascites, hepaticencephalopathy, or hemorrage from varices or 
portal gastropathy (erosive gastritis) must be demonstrated by 
the evidence of record.  In a November 2004 private renal colic 
CT, the Veteran demonstrated evidence of a small amount of 
ascites present in the abdomen.  Thus, a 50 percent rating is 
warranted beginning November 22, 2004.  As a history of two or 
more episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gasropathy (erosive gastritis), but with 
periods of remission between attacks is not demonstrated, a 
rating in excess of 50 percent is not warranted.  Overall, 
assignment of a 50 percent evaluation, but no higher, for the 
liver disorder for the period beginning November 22, 2004 is 
warranted.

Pulmonary Sarcoidosis

680
2
Pneumoconiosis, unspecified
Ratin
g

Pronounced; with extent of lesions comparable to far 
advanced pulmonary tuberculosis or pulmonary 
function test confirming a markedly severe degree of 
ventilator deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor 
producing total incapacity
100

Severe; extensive bifrosis, severe dyspnea on slight 
exertion with corresponding ventilator deficit 
confirmed by pulmonary function tests with marked 
impairment of health
60

Moderate; with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests
30
38 C.F.R. § 4.97, Diagnostic Code 6802 ( prior to October 7, 
1996)

684
6
Sarcoidosis:
Ratin
g

Cor pulmonale, or; cardiac involvement with congestive 
heart failure, or; progressive pulmonary disease with 
fever, night sweats, and weight loss despite treatment
100

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control
60

Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids
30

Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment
0
Or rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under specific body system 
involved
38 C.F.R. § 4.97, Diagnostic Code 6846 )(2010)

The Board has reviewed the evidence of record.  For the entire 
period of the appeal, assignment of a 60 percent rating is in 
order.  In this regard, throughout the period of the appeal 
period, pulmonary function test results have demonstrated 
respiratory disability productive of moderate to severe degree of 
impairment.  Further, August 2009 PFT results showed severe 
restrictive ventilator defect and the examiner explained that the 
sarcoidosis would warrant steroid treatment if the Veteran were 
not prevented from doing so by his end stage liver disease.  In 
the February 2010 VA examination addendum, the examiner explained 
that the Veteran would initially require therapeutic high dose 
steroid treatment to get his sarcoidosis under better control and 
then once regulated, he would require chronic low dose 
(maintenance) steroid treatment.  The Veteran's demonstrated 
symptoms have not been shown to be of such degree of impairment 
as to warrant a rating in excess of 60 percent under the old or 
revised rating criteria.  Overall, assignment of a 60 percent 
evaluation, but no higher, for the entire time period is 
warranted.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's hepatitis C with portal 
fibrosis and cirrhosis and pulmonary sarcoidosis disabilities 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that they resulted in marked 
interference with his employment.  The facts of this case do not 
present such an extraordinary disability picture such that the 
Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for the hepatitis C with 
portal fibrosis and cirrhosis for the period prior to November 
22, 2004 is denied.

An increased evaluation of 50 percent, but not higher, for the 
hepatitis C with portal fibrosis and cirrhosis is granted for the 
period beginning November 22, 2004, subject to the regulations 
controlling the disbursement of VA monetary benefits.

An increased evaluation of 60 percent, but not higher, for the 
pulmonary sarcoidosis with dry eyes is granted for the entire 
period of the appeal, subject to the regulations controlling the 
disbursement of VA monetary benefits.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  The requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319 
(2007).  

The Veteran contends he has current hepatitis B, independent of 
his hepatitis C disability, that onset during his period of 
service.  The Board is aware that the records indicate a history 
of hepatitis B infection.  However, a July 1993 private treatment 
record seemed to indicate that the Veteran cleared the infection, 
explaining that the hepatitis B core antibody was determined to 
be of the IGG type which stayed positive for a number of years.  
The negative E antigen and surface antigen suggested the issue 
was resolved.  

Given the Veteran's contentions, in light of McClain and the 
Veteran's past medical history of hepatitis B infection, the 
Board finds that the Veteran should be scheduled for a VA medical 
examination specifically for the purpose of determining the 
etiology of any hepatitis B infection diagnosed during the period 
of the appeal. See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding her 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his hepatitis B 
infection.  After he has signed the 
appropriate releases, any previously 
unidentified record should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded VA examinations to determine the 
nature, extent and likely etiology of the 
claimed hepatitis B infection.  All 
indicated tests and studies, to include 
serologic testing, are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to a physician specializing in 
diseases of the blood for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
should specifically opine as to whether any 
diagnosed hepatitis B infection, 
independent of the hepatitis C disability, 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or are otherwise 
etiologically related to his period of 
service.  

A sustainable rationale must be given for 
all opinions and conclusions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development, the Veteran's claim of 
entitlement to a separate rating for 
hepatitis B should be readjudicated in 
light of all the evidence of record.  If 
the determinations remain adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


